DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 5/23/2022.  Claim 1 is currently amended.  Claims 1-4 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.
Applicant argues that Kenichiro fails to disclose that “the diffuser [of the ejector] is in direct contact with a bottom of the recess portion over a length of the diffuser along the flow direction.”  In particular, Applicant states Kenichiro discloses a support member 117 disposed between the pipe member 62 (i.e., member comprising the diffuser) and the bottom of the recess portion (i.e., base portion 115) such that the diffuser is not in direct contact with a bottom of the recess portion over the length of the diffuser along the flow direction.  Examiner notes that, by design, a diffuser of an ejector is an internal section of an ejector provided between the mixing chamber and the ejection port typically constituted by a flow passage that first narrows in diameter to reduce pressure and increase fluid velocity and then expands in diameter to increase fluid pressure and decrease fluid velocity.  While the instant application discloses that the section of the ejector 4 comprising the diffuser 44 is constructed with a body that is in contact with the bottom of the recess portion 300 of the end plate 30 [Fig. 5], the operating principle of the disclosed ejector is the same as that of the typical ejector known in the art. Further, the disclosed construction where the diffuser is formed of the ejector body so as to be in direct contact with the bottom of the recess portion of the end plate is a mere design choice that does not have technical effect on the manner in which the diffuser performs its function.  Moreover, Kenichiro discloses that the support member 117 is provided so as to support the pipe member 62 in order to suppress rattling and misalignment thereof so as to improve durability of the ejector, which may be alternatively attached to or integrally formed on the back surface of the front wall portion 121 of the cover portion 120 (not shown) [pars. 0145-146].  An ordinary skilled artisan would appreciate that the construction of the ejector, as claimed, such that the body of the ejector at the diffuser section is in contact with the bottom of the recess portion of the end plate is a mere design choice that does not impart a technical effect on the manner in which the ejector is configured to operate.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the ejector of Kenichiro to have provided the support member 117 to be located between the back surface of the front wall portion 121 such that the diffuser of Kenichiro’s ejector is in direct contact with the bottom of the recess portion of the end plate over a length of the diffuser along the flow direction.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenichiro (JP2021077552A; foreign document and machine translation on record).
	Regarding Claim 1, Kenichiro discloses a fuel cell system 10 [pars. 0034-79; Figs. 1-4] comprising:
a stack 20 of a plurality of unit cells 21 generating electric power by an electrochemical reaction between a fuel gas and an oxidant gas;
a first end plate 23Aand a second end plate 23B that are stacked on end faces of the stack in a stack direction of the plurality of unit cells, respectively;
a circulation passage 33 through which a fuel off-gas discharged from the stack circulates to the stack; and
an ejector 34 including an inflow port (i.e., base end side of nozzle portion 61), a suction port 83, an ejection port (discharge port 84), and a diffuser (diameter portion 81c of main pipe portion 81), the fuel gas stored in a tank 31 flowing into the inflow port, the fuel off-gas being sucked in the suction port from the circulation passage, the ejection port ejecting the fuel gas and the fuel off-gas, the fuel gas and the fuel off-gas flowing toward the ejection port through the diffuser,
wherein the stack includes a manifold (i.e., introduction ports of end plate connected to various introduction flow paths 22a,c,e) through which the fuel gas and the fuel off-gas flow along the stack direction,
wherein the first end plate has a recess portion (partition chamber 130) that accommodates the ejector, and a continuous hole (fuel gas introduction port 105) that enables communication between the ejection port and the manifold, 
wherein the ejector is in contact with an inner face (base portion 115) of the recess portion in a manner such that a flow direction in which the fuel gas and the fuel off-gas in the diffuser flows is along a plate surface of the first end plate and the suction port is exposed (i.e., via insertion hole 124).
	Kenichiro fails to disclose that the diffuser is in direct contact with a bottom of the recess portion over a length of the diffuser along the flow direction.  However, Kenichiro discloses that the support member 117 is provided so as to support the pipe member 62 in order to suppress rattling and misalignment thereof so as to improve durability of the ejector, which may be alternatively attached to or integrally formed on the back surface of the front wall portion 121 of the cover portion 120 (not shown) [pars. 0145-146].  An ordinary skilled artisan would appreciate that the construction of the ejector, as claimed, such that the body of the ejector at the diffuser section is in contact with the bottom of the recess portion of the end plate is a mere design choice that does not impart a technical effect on the manner in which the ejector is configured to operate.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the ejector of Kenichiro to have rearranged the support member 117 so as to be located between the back surface of the front wall portion 121 and for the diffuser of Kenichiro’s ejector to be in direct contact with the bottom of the recess portion of the end plate over a length of the diffuser along the flow direction as a matter of design choice that would not affect the manner in which the ejector is configured to operate.
	Regarding Claim 2, Kenichiro discloses the system further comprising an introduction line (discharge pipe portion 84) that is accommodated in the recess portion and introduces the fuel gas and the fuel off-gas ejected from the ejection port into the continuous hole, wherein the introduction line changes a direction in which the fuel gas and the fuel off-gas are ejected from the ejector, to the stack direction [par. 0060; Figs. 1-4].
	Regarding Claim 3, Kenichiro discloses wherein the first end plate includes an inflow passage (i.e., portion where the fuel gas supply flow path 32 is connected to base end side of nozzle portion 61) extending from the inflow port to a face of the first end plate along the plate surface, wherein the inflow port is connected to the tank through the inflow passage.  Kenichiro fails to specifically disclose that the inflow passage extends from the inflow port to a side face of the first end plate along the plate surface.  However, providing the inflow passage to be extended from the inflow port to a side face of the first end plate along the plate surface is a design choice that can be obtained by a mere rearrangement of parts and is an obvious modification in the art that would not affect the manner in which the system is intended to operate.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the system of Kenichiro, wherein the inflow passage extends from the inflow port to a side face of the first end plate along the plate surface as a design choice that can be obtained by a mere rearrangement of parts and is an obvious modification in the art that would not affect the manner in which the system is intended to operate [MPEP 2144.04(VI)(C)].
	Regarding Claim 4, Kenichiro discloses the system further comprising a flow member having an opening (i.e., portion of fuel gas supply flow path 32 connected to base end side of nozzle portion 61) that is along a plate surface of the first end plate, the flow member intaking, from the opening, the fuel gas discharged from the tank, and causing the fuel gas to flow into the inflow port [pars. 0056-58; Fig. 1].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724